internal_revenue_service number release date index number ------------------------------ --------------------------------------------- ---------------------------------------------- ---------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-120638-06 date date ------------- ------------------------------- --------------------------------------------- ------------------------------------------------------------------------------------------ legend taxpayer ------------------------------------------------- trust --------------------------------------------------------------------------------------------------------- county state statute dear ------------- this is in reply to your letter dated date and subsequent correspondence in which you request various rulings on behalf of taxpayer taxpayer is a joint powers agency administered by the county superintendent of schools office created under state statute as a joint powers agency taxpayer is a political_subdivision of state taxpayer provides health benefits to retirees and their spouses and dependents of participating public schools colleges and education agencies in state taxpayer is governed by a board comprised of a minimum of thirteen members elected by the members of taxpayer and one member selected by the superintendent of ------------------------------------------ plr-120638-06 schools of county taxpayer receives income from the premiums_paid by its participating members taxpayer has an operating fund that is used to pay insurance premiums broker’s fees adjusting fees consultant fees legal fees and other administrative fees the operating fund is deposited in the county ttreasury upon termination of the joint powers agreement by all parties all remaining assets will be distributed to taxpayer’s members effective date taxpayer adopted an agreement establishing a_trust to pre-fund its participating public schools colleges and education agencies retiree medical benefits an amended trust agreement was executed on date trust is intended to be an irrevocable_trust under applicable law of state the trust agreement provides that public schools colleges and educational agencies that sign a participation_agreement in accordance with the bylaws of taxpayer may become participating employers in the medical retirement_plan provided by the trust agreement taxpayer amended the trust agreement to provide that in no case may an organization that is not a state a political_subdivision or an entity the income of which is excluded from gross_income under sec_115 of the internal_revenue_code the code become a participating employer in the trust the trust is administered by an administrator originally the trust agreement provided that the administrator was to be designated by taxpayer however taxpayer amended the trust agreement to provide that the administrator is designated by trust’s participating employers the trust funds are managed by a trustee who is appointed by and can be removed by the administrator the trustee is authorized to exercise all powers conferred upon trustees by law which it may deem necessary or proper for management and protection of the trust assets the funds are to be held disbursed and administered by the trustee for the exclusive benefit of the employees of the participating employers and cannot be used for any other purpose participating employers make all contributions to trust no contributions are made by employees or retirees trust assets will be used solely for the payment of health benefits of the retirees who participate in trust and for payment of the cost of administering trust the trust’s funds will not be used for any purpose other than the exclusive benefit of the individual participating retirees their spouses and dependents upon termination of trust trust assets will be used to pay trust obligations and distributed to the participating retirees to fulfill the obligations of the participating employers under trust any overages in the contribution of a participating employer in excess of its obligation under trust to pay for health benefits are returned to the participating employer trust provides that assets that remain dedicated to the payment to the participating retirees of the obligations of the participating employer under trust may upon termination of trust be transferred to another tax-exempt_entity taxpayer amended the trust agreement to provide that in no case will the assets be transferred to an entity that is not a state political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 plr-120638-06 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by helping the public school districts and other public employers that participate in trust to provide health benefits for their retirees trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to the participating employers that adopt the program provided by trust all participants in the program are states political subdivisions of state or entities the income of which is excluded from gross_income under sec_115 of the code no private interests participate in or benefit from the operation of trust other than as providers of goods or services any benefit to the employees of participating employers is incidental to the public benefit see revrul_90_74 sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan plr-120638-06 sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries pr sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 based on the information submitted and representation made and contingent upon taxpayer filing the amended trust agreement dated date with the state we conclude as follows the income of trust is excludable from gross_income under sec_115 employer contributions paid to trust and payments made from trust which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 of the code no opinion is expressed concerning the federal tax consequences of trust under any other provision of the code other than those specifically cited above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of associate chief_counsel division counsel tax exempt and government entities plr-120638-06 cc -------------------------- ---------------------------------------------- ---------------------------- ------------------------------- ---------------------------------- ----------------------------- ------------------------ ----------------------------------
